Per Curiam.
The respondent in the above-entitled case filed a motion for leave to file a petition for a writ of certiorari to review certain actions of the family court and at the same time moved for a stay of all proceedings in that court. On the basis of the allegations in his petition, we granted his motion, ordered the writ to issue forthwith, and stayed all proceedings in the family court except a provision requiring the payment by the respondent of $20 per week for the support of the minor child of the parties until further order of this court. Pursuant to the writ, the pertinent records have been certified to this court.
This cause arises from the issuance by petitioner of a petition praying for a divorce from bed, board and future *651cohabitation with respondent until the parties become reconciled, for custody of the minor child of the parties, for support for herself and her minor child, and for certain other relief. The precise issues raised in this proceeding involve a series of orders and decrees entered by the family court relating to the question of payments for support.
Isidore Kirshenbaum, Alfred Factor, for petitioner-appellee.
Leonard A. Kamaras, for respondent-appellant.
After hearing oral argument and studying the record, we have reached the conclusion that the record contains no unusual or exceptional circumstances which warrant the issuance of the writ. See Rogers v. Rogers, 98 R. I. 263, 265-66, 201 A.2d 140, 142. We find now that the writ was improvidently granted and should therefore be dismissed.
The petition for certiorari is denied and dismissed, the writ heretofore issued appearing from the record to have been improvidently issued is quashed, the stay heretofore granted is vacated, and the record certified to this court is ordered returned to the family court with our decision endorsed thereon.